Case: 16-20755      Document: 00514379713         Page: 1    Date Filed: 03/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-20755                                FILED
                                  Summary Calendar                          March 9, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LATREED GAYLAND JACKSON, also known as Latred Gayland Jackson,
also known as Latreed Jackson,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:99-CR-259-3


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Latreed Gayland Jackson, federal prisoner # 83612-079, appeals the
district court’s denial of his motions filed under Federal Rule of Criminal
Procedure 36 to clarify an alleged omission in his 2014 amended judgment of
conviction. We AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20755      Document: 00514379713   Page: 2   Date Filed: 03/09/2018


                                 No. 16-20755

      Jackson was convicted on related state and federal charges after he,
along with other individuals, robbed two banks in 1999. In federal court,
Jackson was convicted of two counts of armed bank robbery under 18 U.S.C.
§ 2113(a) and (d) and two counts of using, carrying, and brandishing a firearm
during and in relation to a crime of violence under 18 U.S.C. § 924(c)(1). See
also 18 U.S.C. § 2. He was sentenced to 87 months on each of the armed bank
robbery convictions to be served concurrently to each other, 84 months of
imprisonment on his first firearm conviction to be served consecutively to the
prison terms imposed on his armed bank robbery convictions, and 300 months
of imprisonment on his second firearm conviction to be served consecutively to
the prison terms imposed on his armed bank robbery convictions and his first
firearm conviction.     The federal judgment was silent regarding whether
Jackson’s sentence was to be served concurrently with or consecutively to any
sentence imposed on the pending state charges.
      In state court, Jackson was convicted of three counts of aggravated
robbery and was sentenced to 30 years in prison. Jackson immediately began
serving his state sentence. After serving 15 years of his 30-year sentence,
Jackson was paroled from state custody on March 12, 2014. Upon his release
from state custody, he was transferred to federal custody and began serving
his federal sentence.
      In May 2014, Jackson requested that the district court credit his federal
sentence for the 15 years he served in state custody. In June 2014, the district
court granted in part Jackson’s request and ordered that Jackson’s federal
sentences for 87 months of imprisonment on the armed bank robbery
convictions run concurrently to the discharged state court sentence but that
the sentences for the firearm convictions remain consecutive to the armed bank
robbery convictions and to each other.



                                         2
    Case: 16-20755     Document: 00514379713      Page: 3    Date Filed: 03/09/2018


                                  No. 16-20755

      In accordance with the order amending the judgment, the Bureau of
Prisons’ federal sentence computation reflected that Jackson’s federal sentence
began on November 16, 2007, and that the concurrent portion of Jackson’s
federal sentence was served concurrently to his state sentence from November
16, 2007, until he was paroled on March 12, 2014, at which time he was
transferred to federal custody and the consecutive portion of his federal
sentence began to run. In 2016, Jackson filed in the district court two motions
to clarify an omission in the 2014 amended judgment of conviction pursuant to
Rule 36. The district court denied Jackson’s motions.
      Rule 36 provides that the district court “may at any time correct a clerical
error in a judgment, order, or other part of the record, or correct an error in the
record arising from oversight or omission.” FED. R. CRIM. P. 36. Rule 36 is a
limited tool and is meant only to correct “mindless and mechanistic mistakes.”
United States v. Mackay, 757 F.3d 195, 200 (5th Cir. 2014).
      Here, there is no evidence that Jackson’s 2014 amended judgment of
conviction contains an error arising from oversight or omission that must be
corrected or clarified under Rule 36. In particular, Jackson’s amended federal
sentence set forth in the district court’s June 2014 order complies with the
mandates of § 924(c). See § 924(c)(1)(A)(ii); § 924(c)(1)(D)(ii); § 924(c)(1)(C)(i);
United States v. Buck, 847 F.3d 267, 278 (5th Cir.), cert. denied, 137 S. Ct. 2231
(2017); 18 U.S.C. § 3584(a); U.S.S.G. § 5G1.3.
      To the extent Jackson argues that the Bureau of Prisons has incorrectly
calculated his sentence, this claim is not cognizable in a motion under Rule 36.
See United States v. Mares, 868 F.2d 151, 151 (5th Cir. 1989). Rather, Jackson
must raise it in a motion under 28 U.S.C. § 2241 filed in the district where he
is incarcerated. Id. at 151-52.
      The decision of the district court is AFFIRMED.



                                         3